Citation Nr: 1633527	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension.   

2.  Entitlement to service connection for a skin disorder. 

3.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.  

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder, to include as due to a right knee disorder.  

6.  Entitlement to service connection for a gastrointestinal disorder, including as due to an undiagnosed illness. 

7.  Entitlement to service connection for a low back disorder. 
8.  Entitlement to service connection for a neurological disorder, claimed as sciatica of the left lower extremity, to include as due to a back disorder.   

9.  Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1989 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a left knee disorder, an April 2009 rating decision, which denied service connection for PTSD, and a May 2013 rating decision, which denied service connection for a back disorder and left lower extremity sciatica.  A February 2015 rating decision denied service connection for irritable bowel syndrome (IBS) and a skin condition, and reopened and denied service connection for a right knee disorder.  A May 2016 rating decision denied service connection for gastroesophageal reflux disease (GERD).  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the gastrointestinal and PTSD issues on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, and service connection for a gastrointestinal disorder, including as due to an undiagnosed illness, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In October 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include providing the Veteran with VA medical examinations with respect to the PTSD and left knee disorder issues on appeal, as well as for the issuance of a statement of the case as to issues of service connection for the back and left lower extremity sciatica.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the October 2014 Board remand directives.  As such, an additional remand to comply with the October 2014 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2016, the Veteran testified at a Board Videoconference hearing from the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained.

Regarding the June 2016 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.

In this case, during the June 2016 Board hearing, the Veterans Law Judge specifically noted the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  The Veterans Law Judge informed the Veteran specifically regarding the need for evidence pertinent to a current PTSD diagnosis and verifiable in-service stressor, and queried the Veteran on whether he would attend a new VA mental health examination, if needed.  Additionally, the Veteran's Law Judge and Veteran (as discussed below) clarified the gastrointestinal disorder on appeal.  The Veteran was also informed that nexus opinions relating the disorders for which he was seeking service connection to in-service events, injuries, and/or diseases were needed to substantiate the service connection issues on appeal; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

Clarification of Issue 

The Veteran originally requested service connection for IBS; however, the Veteran later clarified that he was not claiming service connection for IBS.  See June 2016 Board hearing transcript; see also July 2016 and February 2016 statements.  Specifically, the Veteran clarified that he was claiming service connection GERD.  See June 2016 Board hearing transcript.  Accordingly, the Board has recharacterized the issue as listed above.  

The issues of service connection for a low back disorder, a neurological disorder of the left lower extremity, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At the June 2016 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the appeal for nonservice-connected pension.  

2.  At the June 2016 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the appeal for service connection for a skin disorder. 

3.  An April 2008 rating decision denied service connection for a right knee disorder, finding no diagnosis and no evidence of record linking any right knee disorder to service.  

4.  The evidence received since the April 2008 rating decision relates to an unestablished fact of a new right knee diagnosis that could reasonably substantiate a claim of service connection for a right knee disorder. 

5.  No right or left knee injury or disease or chronic symptoms of arthritis of the right or left knee were manifested during service.  

6.  Symptoms of arthritis of the knees have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service. 

7.  The current bilateral knee disorder, diagnosed as osteoarthritis, was manifested many years after service separation and is not causally or etiologically related to service.

8.  There is no service-connected primary right knee disorder upon which secondary service connection for a left knee disorder may be granted.  

9.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.
10.  The Veteran has currently diagnosed disabilities of GERD and a hiatal hernia.

11.  The Veteran's gastrointestinal disorders were not present during service, nor is there an in-service event, injury, or disease to which they may be related.

12.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, irritable bowel syndrome, including objective indications of a gastrointestinal disability to include diarrhea. 

13.  A qualifying chronic disability manifested by diarrhea did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

3.  The April 2008 rating decision denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 
20.1103 (2015).

4.  Evidence received since the April 2008 rating decision is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  A right knee disorder was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 

6.  A left knee disorder was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 

7.  The criteria for service connection for a gastrointestinal disorder, including a qualifying chronic disability to include diarrhea, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

At the June 2016 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, and, subsequently, in a June 2016 statement, the Veteran withdrew the substantive appeal for the issues of nonservice-connected pension and service connection for a skin disorder.  As the Veteran has withdrawn the appeals regarding the issues of entitlement to nonservice-connected pension and service connection for a skin disorder, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and the issues will be dismissed.



Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In May 2008 and September 2011, the Veteran received notice of the information and evidence needed to substantiate the claims.  In the letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  

As to the issue of whether new and material evidence has been received to reopen service connection for a right knee disorder, while a VCAA notice has not been associated with the record, the evidence of record includes numerous VCAA notice responses.  Nevertheless, as the instant decision reopens service connection for a right knee disorder, there is no prejudice to the Veteran because reopening a prior final decision is potentially more favorable to the Veteran.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received VA examinations in March 2013, February 2015, March 2016, May 2016, and June 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for a Right Knee Disorder 

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

In an April 2008 rating decision, the RO denied service connection for a right knee disorder on the basis that there was no diagnosis of a right knee disorder and no evidence of record linking any right knee disorder to service (no nexus).  The Veteran did not submit a timely notice of disagreement, and no new and material evidence was received during the one year appeal period; thus the April 2008 rating decision denying service connection for a right knee disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the April 2008 rating decision, VA has received various VA treatment records and VA examination reports that include a diagnosis of right knee osteoarthritis.  Such evidence could reasonably substantiate a claim of service connection for a right knee disorder, as, at the very least such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a right knee disorder.  

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, the Veteran is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.    

The Veteran's current bilateral knee osteoarthritis, a form of arthritis, qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply as to the bilateral knee disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has also been diagnosed with GERD and a hiatal hernia, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply as to these disorders.  Id. 

For a chronic disease such as osteoarthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker at 1331
(holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Right and Left Knee Disorders

The Veteran contends that the currently diagnosed bilateral knee disorder is related to service.  At the June 2016 Board hearing, the Veteran testified to running and strenuous exercise during service, which injured the knees.  A May 2016 VA examination report reflects the Veteran reported injuring the right knee while running during service.  In the alternative, a June 2016 statement reflects the Veteran wrote that a left knee disorder was secondary to a right knee disorder, to include overuse of the left knee while compensating for right knee pain.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed arthritis of the bilateral knees had its onset in service or is otherwise causally or etiologically related to service.  The Veteran did not sustain any left or right knee injury or disease in service, and symptoms of arthritis of each knee were not chronic in service and not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested many years after service.  The Veteran's bilateral knees were each clinically evaluated as normal at the March 1992 service separation examination, and on the March 1992 report of medical history, the Veteran, while reporting swollen or painful joints, did not report either a left of right knee injury.  

The Board finds that the weight of the evidence is against a finding of in-service knee injury or disease or that symptoms of a right or left knee disorder were "chronic" in service.  While service treatment records reflect that the Veteran sought treatment for right knee pain after running in February 1990, diagnosed as patellofemoral pain syndrome, the knees were each clinically evaluated as normal at service separation in March 1992, and the Veteran specifically denied any right or left knee injury on the March 1992 report of medical history.  Additionally, while service treatment records reflect that the Veteran sought treatment for various conditions, including a sore throat, back pain after lifting weights and playing basketball, right foot pain after a game of basketball, and (as discussed above) right knee pain after running, there is no indication from the service treatment records that the Veteran ever sought treatment for any knee injury, or reported any history of such injuries during service.  As the Veteran sought treatment for a right knee pain and back pain, it is highly likely he would also have sought treatment for any other orthopedic injury or joint pain, including the left knee.  The March 1989 enlistment examination report notes that each knee was evaluated as clinically normal, and while the Veteran reported one instance of right knee pain, the March 1992 service separation examination report also notes clinically normal examinations for the knees.  Additionally, on the March 1992 report of medical history, the Veteran reported or discussed with the examiner swollen or painful joints, but gave no similar history of any knee injury or reported symptoms of any knee disability.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, especially including what would be very similar right knee and back pains, which would be similar to a right or left knee injury and pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the Veteran's knees were each clinically evaluated as normal at the March 1992 service separation examination, and relevant injury and symptoms were denied by the Veteran during service and at service separation.  As such, the Board finds only one episode of right knee pain in February 1990 diagnosed as PFPS, but no other in-service injury or disease of the right and left knee, and that symptoms of arthritis of the bilateral knees were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the knees have not been continuous since service separation in March 1992.  As noted above, the Veteran did not report any knee trouble (left or right) in the March 1992 report of medical history.  Post-service VA and private treatment records reflect treatment records reflect left knee arthroscopies with a preoperative diagnosis of possible tear of the left medial meniscus, in 1994 and 1995, two years after service separation.  Furthermore, the March 2016 VA examination report reflects right knee osteoarthritis beginning in 2010, both indicating the Veteran was not diagnosed with any knee disorder until, at the earliest, approximately two years after separation from service, and arthritis many years after separation from service.  For these reasons, the Board finds that the symptoms of arthritis of the right and left knee were not continuous after service separation.

The Board also finds that the same evidence shows that the arthritis of the knees did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis of the right and left knee was many years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the bilateral knee disorders are not related to an in-service injury (right knee in February 1990) or disease because the weight of the evidence demonstrates only one episode of right knee pain in February 1990 diagnosed as PFPS, but no other no in-service injury or disease or even event to which any current disability could be related.  As analyzed above, the weight of the evidence shows that the Veteran did not otherwise sustain a right or left knee injury during service, and did not even experience relevant symptoms of a left knee injury during service. 

On the question of nexus of current disability to service, a March 2016 VA examiner opined that the right knee disorder was not caused by or a result of service.  As rationale in support of the opinion, the March 2016 VA examiner reasoned that the in-service patellofemoral pain syndrome of the right knee resolved itself without residuals, that the Veteran explicitly denied any knee injury at service separation, immediate, post-service VA and private treatment records did not reflect a right knee disorder, and degenerative changes of the right knee were diagnosed many years post-service.  The March 2016 VA examiner also reasoned that the right knee disorder was likely caused by the Veteran's body mass index.  

Subsequently, a June 2016 VA examiner opined that the left knee disorder was not caused by or a result of service.  As rationale in support of the opinion, the June 2016 VA examiner noted the service treatment records did not reflect treatment for any left knee injury or symptoms and that the left knee was evaluated as normal at service separation.  Both the March 2016 and June 2016 VA examiners' factual assumptions that there was no in-service injury of either knee are accurate factual assumptions that are consistent with the Board's factual findings in this case that are based on the weight of the evidence.  For these reasons, the Board finds the March 2016 and June 2016 VA examiners' opinions to be highly probative.  

Insomuch as the Veteran asserts that the current bilateral knee disorders are directly related to service, the Board finds that, under the specific facts of this case that include one episode of right knee pain in February 1990 diagnosed as PFPS, but no other in-service knee injury or disease or in-service symptoms or continuous symptoms after service, the Veteran is not competent to relate the currently diagnosed bilateral knee arthritis to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the knees and their relationships to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis, especially in the context of this case where there is one episode of right knee pain in February 1990 diagnosed as PFPS, but no other no in-service injury or in-service symptoms or continuous post-service symptoms.  See Kahana at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for right and left knee disorders; therefore, service connection for a is not warranted.  The preponderance of the evidence is against all the theories of the claims, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection for a Left Knee Disorder 

As discussed above, the Veteran has advanced in the alternative that a left knee disorder was secondary to a right knee disorder, to include overuse of the left knee while compensating for right knee pain.  In the instant decision, the Board is denying service connection for a right knee disorder.  As such, secondary service connection is not warranted whether or not a left knee disorder was caused or aggravated by the right knee arthritis; therefore, the claim for service connection for a left knee disorder as secondary to a service-connected disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. at 516-17.  As the Veteran has no service-connected disability that may have caused or aggravated a left knee disorder, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Reiber v, 7 Vet. App. at 516-17; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for a Gastrointestinal Disorder

Throughout the course of this appeal, the Veteran has advanced experiencing a stomach/gastrointestinal disorder since service.  Specifically, at the June 2016 Board hearing, the Veteran advanced that service in the Persian Gulf War caused GERD.  In February 2016 and July 2016 statements, the Veteran wrote that he had experienced symptoms of GERD during service, including vomiting after eating.  The April 2014 claim also reflects the Veteran wrote that IBS was due to service in the Persian Gulf.    

Initially, the Board finds that the Veteran is currently diagnosed with the gastrointestinal disabilities of GERD and a hiatal hernia.  The VA examiner at the May 2016 VA esophageal examination specifically diagnosed GERD and a hiatal hernia. 

Upon a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that GERD and/or a hiatal hernia existed during service, that there was a relevant in-service injury or disease, or that there was any event to which the later diagnosed GERD and/or a hiatal hernia have been related.  At the June 2016 Board videoconference hearing, the Veteran testified that during service he was treated for stomach problems, to include vomiting after eating.  As noted by the May 2016 VA examiner, service treatment records reflect vomiting beginning in October 1989.  The May 2016 VA examiner noted that, while the service treatment records reflected recurrent vomiting, an in-service gastrointestinal examination and esophagogastro-duodenoscopy from October 1989 and December 1989, respectively, were normal.  The March 1992 service separation examination report reflects the Veteran was clinically evaluated as normal, and the corresponding report of medical history reflects the Veteran explicitly denied any gastrointestinal problems.  

As discussed above, the Veteran received a VA stomach and esophageal examination for compensation purposes in May 2016.  The May 2016 VA examination report reflects that at the conclusion of the examination the May 2016 VA examiner opined that it was less likely as not that the diagnosed GERD and hiatal hernia were incurred in or caused by active service.  The VA examiner reasoned that the Veteran had normal in-service tests results, as well as no evidence of an in-service treatment for or a diagnosis of GERD or a hiatal hernia.  The May 2016 VA examiner's factual assumptions that there was no in-service injury, disease, or event as to a gastrointestinal disorder is an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  For these reasons, the Board finds the May 2016 VA examiner's opinions to be highly probative.  

As to the initially claimed IBS (later clarified by the Veteran as service connection for GERD) the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current intestinal disability, to include irritable bowel syndrome.  The March 2016 VA examination report reflects that, while the Veteran reported IBS flare-ups one to two times per month since service separation, he explicitly denied seeking any post-service treatment for symptoms of IBS.  At the conclusion of the March 2016 VA examination the VA examiner concluded that the Veteran did not have IBS.  Additionally, while the Veteran originally requested service connection for IBS, he later clarified that he was not claiming service connection for IBS.  See June 2016 Board hearing transcript.  

The lay statements in this case, under specific facts of this case that include no 
in-service injury or diagnosis, and no other findings of a IBS disability, to the extent they assert the etiology of IBS, are found not competent due to the lack of medical expertise.  Generally, a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno at 469.  Lay assertions may serve to support a claim by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau at 1372; see also Buchanan at 1336.  Although the Veteran is competent to report subjective symptoms such as vomiting and diarrhea (see March 2016 VA examination report), the medical evidence outweighs the Veteran's statements as to whether a disability exists.  In the absence of a current disability of IBS, service connection for IBS is not warranted on a direct or secondary basis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board has also considered whether service connection is warranted for GERD, a hiatal hernia, and/or IBS under the Persian Gulf War presumptions.  See 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The DD Form 214 reflects that the Veteran earned the Southwest Asia Service Medal.  Persian Gulf service is established.  The Board has reviewed all the private and VA evidence of record; however, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease, which is how GERD and a hiatal hernia were diagnosed.  Id. at (a)(2)(i)(B)(3).  Further, while the Veteran has asserted that any in-service vomiting was due service in the Persian Gulf, the service treatment records reflect treatment for vomiting in 1989, with an October 1989 in-service gastrointestinal examination and a December 1989 esophagogastroduodenoscopy; however, the service personnel records reflect service in Southwest Asia beginning in September 1990, indicating that vomiting preceded service in Southwest Asia.  As such, service connection for GERD and a hiatal hernia is not warranted under 38 C.F.R. § 3.317.  

The Board also finds that service connection is not warranted under the Persian Gulf War presumption as to the claimed IBS.  38 C.F.R. § 3.317.  The evidence shows that a qualifying chronic disability manifested by vomiting or diarrhea did not manifest during service in Southwest Asia, including no objective 

manifestations, or to a compensable degree for any six-month period since service.  The weight of the evidence, including numerous VA treatment records and the March 2016 VA examination report, do not reflect objective indications of a chronic disability, including an undiagnosed illness, and the Veteran has explicitly denied seeking any post-service treatment for symptoms of IBS.  See March 2016 VA examination report.  Further, as discussed above, the Veteran testified that service in the Persian Gulf War specifically caused GERD, and not IBS.  See June 2016 Board hearing transcript.  

On the question of whether the reported that vomiting and diarrhea manifested to a compensable degree, a 10 percent rating is warranted for IBS with frequent episodes of bowel disturbance with abdominal distress under Diagnostic Code 7319 (2015).  38 C.F.R. § 4.114 (2015).  A 30 percent rating is warranted for severe diarrhea with more or less constant abdominal distress.  Based on these rating criteria, as the evidence shows no objective findings, including rating objective criteria for the 38 C.F.R. § 3.317 presumption, including to 10 percent, are not met.  "Objective findings" are necessary to the assignment of a compensable (10 percent) rating by analogy to Diagnostic Code 7319. 

The evidence also shows no "objective signs and symptoms" as required under 
38 C.F.R. § 3.317.  The weight of the relevant evidence reflects no objective findings of IBS.  For these reasons, the Board finds that the Veteran does not have a compensable qualifying chronic disability resulting in gastrointestinal problems.  
38 C.F.R. §§ 3.317, 4.114. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, including 

as due to an undiagnosed illness, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal for nonservice-connected pension, having been withdrawn, is dismissed.  

The appeal for service connection for a skin disorder, having been withdrawn, is dismissed.  

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted. 

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.
Service connection for a gastrointestinal disorder, including qualifying chronic disability, is denied.


REMAND

Service Connection for Low Back and Left Lower Extremity Disorders

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends generally that the currently diagnosed degenerative disc disease of the lumbar spine is due to service.  The September 2011 claim, as well as a June 2013 notice of disagreement, reflects the Veteran wrote that he sustained a back injury during service, which continued since service separation.   At the June 2016 Board hearing, as well in various statements, the Veteran testified to injuring the back after falling on the edge of a log during service.  

Service treatment records reflect treatment for low back pain in September 1989 and March 1990.  An April 1990 service treatment record reflects a service examiner diagnosed strained lower back muscles.  A separate 1990 service treatment record reflects low back pain for three days after playing basketball with the service examiner diagnosing a muscle strain.  A July 1990 service treatment record reflects the Veteran reported a sore back from lifting weights with the service examiner noting a muscle ache.  

A May 1989 service treatment record reflects the Veteran sought treatment for back pain after hitting the back on the edge of a log while on a confidence course.  The service examiner assessed a soft tissue contusion on the right upper buttock.  

Numerous December 2010 and January 2011 post-service VA physical therapy records reflect the Veteran reported a post-service back injury/onset of back pain beginning March 2010.  

The March 2013 VA examination report reflects the examiner opined that the back disorder was less likely as not caused by active service.  The VA examiner wrote that the Veteran's in-service treatment consisted of treatment for a back strain due to physical activity, and was followed by other muscle injuries, all of which were treated and resolved.  It is unclear to the Board whether the examiner considered the Veteran's lay statements of having back disability symptoms after hitting the back on log as reflected in the May 1989 service treatment record.  

The Board notes that a neurological disorder, to include the claimed sciatica, has been claimed as due to a low back disorder.  As such, the issue of entitlement to service connection for neurological disorder (claimed as sciatica, of the left lower extremity, to include as due to a back disorder, is inextricably intertwined with the issue of entitlement to service connection for a low back disorder) and adjudication of the neurological issue on appeal must deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Service Connection for Acquire Psychiatric Disorder   

Mental Health Examination 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran contends generally that currently diagnosed PTSD is due to service.  In a May 2008 stressor statement, the Veteran wrote that, while stationed in Iraq, a fellow solider detonated a cluster bomb, which killed the service member.  The Veteran also wrote that while in Iraq "U.S. soldiers met resistance.  As a result of that resistance, there were body parts in blown up tanks and medical vehicles."  As for a separate "stressful incident," the Veteran wrote that he witnessed a fellow service member commit suicide while stationed in Texas from August 1990 to March 1992.  

A March 2008 VA examination report reflects the Veteran sought treatment for depression with the March 2008 VA examiner assessing major depression.  A  September 2015 letter from a private examiner reflects a PTSD diagnosis based on the Veteran's self-reports of emotional changes due to combat experiences, irritability, outbursts of anger, nightmares, and hyperviligance.  A May 2016 VA treatment record reflects a VA psychologist diagnosed PTSD.  

While the September 2015 letter from a private examiner and the May 2016 VA treatment record provide a current PTSD diagnosis, the private examiner's purported positive nexus opinion failed to offer any rationale as to how the PTSD is related to the reported in-service stressors.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether the record indicates that an in-service stressor(s) occurred. 

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both VA and private treatment for various disorder.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records. 

Accordingly, the issues of service connection for a low back disorder, a neurological disorder of the left lower extremity, and an acquired psychiatric disorder are REMANDED for the following action:

1.  Request the Veteran to provide information as to any private medical treatment for a back disorder, a left lower extremity neurological disorder, and an acquired psychiatric disorder, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's fatigue and thyroid disorder, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Return the March 2013 VA examination report to the VA examiner who conducted the examination for an addendum opinion regarding the low back.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion with supporting rationale:

Is it as likely as not (i.e., probability of 50 percent or more) that a back disability is causally or etiologically related to service?  In rendering the opinion the VA examiner should specifically address the May 1989 service treatment record reflecting the Veteran hit the back on a log.  
		
3.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and depressive disorder, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:   

A)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically to fear of hostile military activity?  

B)  Does the Veteran have any other non-PTSD psychiatric disorder, including depression? 

C)  For any diagnosed non-PTSD psychiatric disorder, is it at least as likely as not (50 percent probability or greater) the disability had its onset during, was caused by, or is otherwise related to active service?  

4.  Then readjudicate the issues of service connection for a back disorder, a neurological disorder of the left lower extremity, and an acquired psychiatric disorder, to include PTSD and depression.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


